UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30 , 201 4 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-12697 BPZ RESOURCES,INC. (Exact Name of Registrant as Specified in Its Charter) Texas 33-0502730 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Office) Registrant’s Telephone Number,Including Area Code: (281) 556-6200 N/A (Former Name, Former Address and Former Fiscal Year,If Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer ☐ Accelerated filer☒ Non-accelerated filer ☐ Smaller reporting company☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of October 31, 2014, there were 118,656,863 shares of common stock, no par value, outstanding. TABLE OF CONTENTS PARTI Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 54 PARTII Item 1. Legal Proceedings 55 Item 1A. Risk Factors 55 Item 6. Exhibits 55 SIGNATURES 2 PARTI Item 1. Financial Statements BPZ Resources,Inc. and Subsidiaries Consolidated Balance Sheets (In thousands) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 79,496 $ 57,395 Accounts receivable 6,597 21,630 Income taxes receivable 2,007 2,134 Value-added tax receivable 2,273 10,490 Inventory 13,171 17,368 Restricted cash - 1,250 Prepaid and other current assets 5,082 5,419 Total current assets 108,626 115,686 Property, equipment and construction in progress, net 217,753 Restricted cash 4,109 4,109 Other non-current assets 6,080 5,065 Investment in Ecuador property, net 509 534 Deferred tax asset 63,602 Total assets $ $ 406,749 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ 3,127 Accrued liabilities 11,837 11,246 Other liabilities 40,849 24,494 Accrued interest payable 324 5,119 Derivative financial instruments - 30 Current maturity of long-term debt 58,849 - Total current liabilities 44,016 Asset retirement obligation 2,920 1,564 Other non-current liabilities - 16,755 Long-term debt, net 153,780 206,939 Total long-term liabilities 156,700 225,258 Commitments and contingencies (Note 19 and 20) Stockholders’ equity: Preferred stock, no par value, 25,000 authorized; none issued and outstanding - - Common stock, no par value, 250,000 authorized; 118,652 and 117,526 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively 572,062 569,061 Accumulated deficit ) ) Total stockholders’ equity 137,475 Total liabilities and stockholders’ equity $ $ 406,749 The accompanying notes are an integral part of these consolidated financial statements. 3 BPZ Resources,Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Net revenue: Oil revenue, net $ 20,174 $ 12,500 $ 65,268 $ 38,557 Other revenue 176 29 313 99 Total net revenue 20,350 12,529 65,581 38,656 Operating and administrative expenses: Lease operating expense 5,319 20,094 General and administrative expense 5,259 6,572 17,831 18,498 Geological, geophysical and engineering expense 705 857 2,796 1,961 Depreciation, depletion and amortization expense 4,087 7,246 16,202 22,105 Standby costs - 705 - 4,073 Other operating expense - 2,683 - 2,683 Asset impairments - - Total operating and administrative expenses 23,382 69,414 Operating income (loss) Other income (expense): Income (loss) from investment in Ecuador property, net 242 (8 ) 225 161 Interest expense, net ) Loss on extinguishment of debt - ) ) ) Gain (loss) on derivatives 241 ) 2 272 Interest income 428 128 778 175 Other expense ) Total other expense, net ) Loss before income taxes ) Income tax expense (benefit) ) ) Net loss $ ) $ ) $ ) $ ) Basic net loss per share $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 BPZ Resources,Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (In thousands) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Stock-based compensation 2,342 2,641 Depreciation, depletion and amortization 16,202 22,105 Amortization of investment in Ecuador property 25 89 Deferred income taxes ) Loss on disposition of assets - 2,683 Asset impairments - Loss on extinguishment of debt 1,245 7,222 Amortization of discount and deferred financing fees 6,273 7,177 Gain on derivatives (2 ) ) Other non-cash items included in net loss ) 522 Changes in operating assets and liabilities: Decrease in accounts receivable 15,033 19,438 Decrease in value-added tax receivable 7,895 9,727 Decrease in inventory 4,522 1,749 Increase in other assets ) ) Decrease in income taxes receivable 217 - Increase (decrease) in accounts payable ) Decrease in accrued liabilities ) ) Decrease in income taxes payable - ) Decrease in other liabilities ) ) Net cash provided by (used in) operating activities 46,188 ) Cash flows from investing activities: Property and equipment additions ) ) Decrease in restricted cash 1,250 67,440 Proceeds from maturity of investment securities - 1,000 Purchase of investment securities - ) Net cash provided by (used in) investing activities ) 59,211 Cash flows from financing activities: Borrowings - 78,355 Repayments of borrowings - ) Deferred and other loan fees ) ) Proceeds from exercise of stock options, net 129 - Proceeds from sale of common stock, net 29 36 Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents 22,101 ) Cash and cash equivalents at beginning of period 57,395 83,540 Cash and cash equivalents at end of period $ 79,496 $ 78,983 Supplemental cash flow information: Cash paid for: Interest $ 18,412 $ 16,752 Income tax 1,378 14,131 Non — cash items: Convertible debt exchanged 26,000 72,850 Depletion allocated to production inventory 292 27 Asset retirement obligation capitalized to property and equipment, net of revisions 1,259 - Property and equipment transferred to / from current assets / liabilities or other non-current assets - 952 The accompanying notes are an integral part of these consolidated financial statements. 5 BPZ Resources,Inc. and Subsidiaries Notes To Consolidated Financial Statements (Unaudited) Note 1 - Basis of Presentation and Significant Accounting Policies Organization BPZ Resources,Inc., (together with its subsidiaries, collectively referred to as the “Company” or “BPZ” unless the context requires otherwise) a Texas corporation, is based in Houston, Texas with offices in Lima, Peru and Quito, Ecuador. The Company is an independent oil and gas company focused on the exploration, development and production of oil and natural gas in Peru, and to a lesser extent, Ecuador. The Company also intends to utilize part of its planned future natural gas production as a supply source for the development of a gas-fired power generation facility which may be wholly- or partially-owned by the Company, or may be wholly-owned by a third party. The Company maintains a subsidiary, BPZ Exploración& Producción S.R.L. (“BPZ E&P”), registered in Peru through its wholly-owned subsidiary, BPZ Energy,LLC, a Texas limited liability company, and its subsidiary, BPZ Energy International Holdings, L.P., a British Virgin Islands limited partnership. Currently, the Company, through BPZ E&P, has license agreements for oil and gas exploration and production covering approximately 2.2 million gross (1.9 million net) acres, in four blocks in northwest Peru and off the northwest coast of Peru in the Gulf of Guayaquil. The Company’s license contracts cover ownership of the following properties: 51% working interest in Block Z-1 (0.6 million gross acres), 100% working interest in Block XIX (0.5 million gross acres), 100% working interest in Block XXII (0.9 million gross acres) and 100% working interest in Block XXIII (0.2 million gross acres). The Block Z-1 contract was signed in November2001, the Block XIX contract was signed in December2003 and the Blocks XXII and XXIII contracts were signed in November2007.Generally, according to the Organic Hydrocarbon Law No.26221 and the regulations thereunder (the “Organic Hydrocarbon Law” or “Hydrocarbon Law”), the seven-year term for the exploration phase can be extended in each contract by up to an additional three years to a maximum of ten years. However, this exploration extension is subject to government approval and specific provisions of each license contract can vary the exploration phase of the contract as established by the Hydrocarbon Law. The license contracts require the Company to conduct specified activities in the respective blocks during each exploration period in the exploration phase. If the exploration activities are successful, the Company may decide to enter the exploitation phase and the total contract term can extend up to 30 years for oil production and up to 40 years for gas production. In the event a block contains both oil and gas, as is the case in the Company’s Block Z-1 contract, the 40-year term may apply to oil production as well. The Company’s estimate of proved reserves has been prepared under the assumption that the Company’s license contract will allow production for the possible 40-year term for both oil and gas. The Company owns a 10% non-operating net profits interest in an oil and gas producing property, Block 2, located in the southwest region of Ecuador (the “Santa Elena Property”). In May 2013, the license agreement and operating agreement covering the property were extended from May 2016 to December 2029. The Company is in the process of developing its Peruvian oil and gas reserves. The Company entered commercial production for Block Z-1 in November2010 and produces and sells oil from the Corvina and Albacora fields under the Company’s current sales contracts. The Company completed the installation of the new CX-15 platform in the Corvina field to continue the development of the field. In July 2013, the Company spudded the first development well from the new CX-15 platform. The Company also spudded a development well from the A platform in the Albacora field of Block Z-1 in September 2013. The Company spudded an exploratory well in Block XXIII in January 2014. On December 14, 2012, Perupetro S.A (“Perupetro”), a corporation owned by the Peruvian government empowered to become a party in the contracts for the exploration and/or exploitation of hydrocarbons in order to promote these activities in Peru, approved the terms of the amendment to the Block Z-1 License Contract to recognize the sale of a 49% participating interest (“closing”) in offshore Block Z-1 to Pacific Rubiales Energy Corp. (“Pacific Rubiales”). Under the terms of the agreements signed on April 27, 2012, the Company (together with its subsidiaries) formed an unincorporated joint venture with a Pacific Rubiales subsidiary, Pacific Stratus Energy S.A., to explore and develop the offshore Block Z-1 located in Peru. Pursuant to the agreements, Pacific Rubiales agreed to pay $150.0 million for a 49% participating interest, including reserves, in Block Z-1 and agreed to fund $185.0 million of the Company’s share of capital and exploratory expenditures in Block Z-1 (“carry amount”) from the effective date of the Stock Purchase Agreement (“SPA”), January 1, 2012. On December 30, 2012, the Peruvian Government signed the Supreme Decree for the execution of the amendment to the Block Z-1 License Contract. 6 Basis of Presentation and Principles of Consolidation The accompanying consolidated financial statements of BPZ Resources, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP” or “U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations. The unaudited consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the interim periods presented on a basis consistent with the annual audited consolidated financial statements. All such adjustments are of a normal, recurring nature . All significant transactions between BPZ and its consolidated subsidiaries have been eliminated. Certain prior period amounts have been reclassified to conform to current year presentation. Results of operations for interim periods are not necessarily indicative of the results of operations that may be expected for the entire year. The balance sheet at December31, 2013 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. These interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2013. Use of Estimates The preparation of the consolidated financial statements in accordance with U.S. GAAP requires management to make certain estimates and assumptions. These estimates and assumptions affect the reported amounts of assets, liabilities, revenues and expenses in the consolidated financial statements, and the disclosure of contingent assets and liabilities. Actual results could differ from these estimates. Estimates of crude oil reserves are the most significant of the Company’s estimates. All of the reserves data in this Form 10-Q are estimates. Reservoir engineering is a subjective process of estimating underground accumulations of crude oil and natural gas. Numerous interpretations and assumptions are made in estimating quantities of proved crude oil and natural gas reserves. The accuracy of any reserves estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. As a result, reserves estimates may be different from the quantities of crude oil and natural gas that are ultimately recovered. Other items subject to estimates and assumptions include the carrying amounts of property, plant and equipment, including impairments and asset retirement obligations, and deferred income tax assets. Management evaluates estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic and commodity price environment. Current credit market conditions combined with volatile commodity prices have resulted in increased uncertainty inherent in such estimates and assumptions. As future events and their effects cannot be determined accurately, actual results could differ significantly from management’s estimates. Reclassification Certain reclassifications have been made to the 2013 consolidated financial statements to conform to the 2014 presentation. These reclassifications were not material to the accompanying consolidated financial statements. Summary of Significant Accounting Policies The Company provided a summary discussion of significant accounting policies, estimates and judgments in Note-1 to the Notes to Consolidated Financial Statements included in its Annual Report on Form10-K for the year ended December31, 2013. These interim financial statements should be read in conjunction with the consolidated audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2013. Recent Accounting Pronouncements In April 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. (“ASU”) 2014-08: Presentation of Financial Statements (Topic 205) and Property, Plant, and Equipment (Topic 360): Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity (ASU 2014-08). ASU 2014-08 changes the criteria for reporting discontinued operations while enhancing disclosures in this area and is effective for annual and interim periods beginning after December 15, 2014. The Company is currently evaluating the provisions of ASU 2014-08 and assessing the impact, if any, it may have on its financial position and results of operations. 7 In May 2014, the FASB issued Accounting Standards Update No. 2014-09 (ASU 2014-09), which creates Topic 606, Revenue from Contracts with Customers, and supersedes the revenue recognition requirements in Topic 605, Revenue Recognition, including most industry-specific revenue recognition guidance throughout the Industry Topics of the Codification. In addition, ASU 2014-09 supersedes the cost guidance in Subtopic 605-35, Revenue Recognition—Construction-Type and Production-Type Contracts, and creates new Subtopic 340-40, Other Assets and Deferred Costs— Contracts with Customers. The core principle of Topic 606 is that an entity recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. Also, ASU 2014-09 requires enhanced financial statement disclosures over revenue recognition as part of the new accounting guidance. ASU 2014-09 is effective for annual periods beginning after December 15, 2016, and interim periods therein, using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU 2014-09 recognized at the date of adoption (which includes additional footnote disclosures). The Company is currently evaluating the provisions of ASU 2014-09 and assessing the impact, if any, it may have on its financial position and results of operations. In August 2014, the FASB issued Accounting Standards Update No. 2014-15 (ASU 2014-15), which creates Subtopic 205-40, Presentation of Financial Statements— Going Concern. ASU 2014-15 requires management to assess the entity’s ability to continue as a going concern, and to provide related footnote disclosures in certain circumstances. ASU 2014-15 is effective for annual periods ending after December 15, 2016, and interim periods therein. The Company is currently evaluating the provisions of ASU 2014-15 and assessing the impact, if any, it may have on its financial position and results of operations. Note 2 — Divestiture On April 27, 2012, the Company and Pacific Rubiales (together with its subsidiaries) executed a SPA under which the Company formed an unincorporated joint venture with Pacific Rubiales to explore and develop the offshore Block Z-1 located in Peru. Pursuant to the SPA, Pacific Rubiales agreed to pay $150.0 million for a 49% participating interest, including reserves, in Block Z-1 and agreed to fund $185.0 million of the Company’s share of capital and exploratory expenditures in Block Z-1 from the effective date of the SPA, January 1, 2012. In order to finalize the joint venture, Peruvian governmental approvals were needed to allow Pacific Rubiales to become a party to the Block Z-1 License Contract. Until the required approvals were obtained, Pacific Rubiales provided a $65.0 million down payment on the purchase price and other funds which the Company initially accounted for as loans to continue to fund the Company’s Block Z-1 capital and exploratory activities. These amounts were reflected as long-term debt prior to closing the transaction. On December 14, 2012, Perupetro approved the terms of the amendment to the Block Z-1 License Contract to recognize the sale of a 49% participating interest in offshore Block Z-1 to Pacific Rubiales. The Company and Pacific Rubiales waived and modified certain contract conditions in order to close the transaction. On December 30, 2012, the Peruvian Government signed the Supreme Decree for the execution of the amendment to the Block Z-1 License Contract. The development of Block Z-1 is subject to the terms and conditions of a Joint Operating Agreement with Pacific Rubiales that governs the legal, technical, and operating rights and obligations of the parties with respect to the operation of Block Z-1. Under the agreement, the Company is the operator and responsible for the administrative, regulatory, government and community related duties and Pacific Rubiales manages the technical and operating duties in Block Z-1. The Joint Operating Agreement will continue for the term of the License Contract and thereafter until all decommissioning obligations under the License Contract have been satisfied. The September 30, 2014 and December 31, 2013 carry amounts were $23.8 million and $81.3 million, respectively. At September 30, 2014 and December 31, 2013, the Company reflected $40.7 million and $23.9 million, respectively, as other current liabilities and zero and $16.8 million, respectively, as other non-current liabilities for exploratory expenditures related to Block Z-1 funding by Pacific Rubiales of the exploratory expenditures in Block Z-1 incurred in 2012. This amount will be settled by the Company and Pacific Rubiales under the terms of the SPA. 8 Note 3 — Receivable s, Accounts Payable and Accrued Liabilities Accounts Receivable Below is a summary of accounts receivable as of September 30, 2014 and December31, 2013: September 30, December 31, (in thousands) Commodity sales $ 5,618 $ 2,303 Accounts receivable - joint venture - 12,230 Other 979 7,097 Accounts receivable $ 6,597 $ 21,630 At September 30, 2014 and December 31, 2013, accounts receivable other consisted of $0.7 million and $7.0 million due to the Company from the Company’s joint venture partner for services and materials provided directly to the joint venture partner. Income Taxes Receivable The Company’s September 30, 2014 and December 31, 2013 income tax receivable amounts were $2.0 million and $2.1 million, respectively. Value-Added Tax Receivable Value-added tax (referred to as “IGV” in Peru) is generally imposed on goods and services at a rate of 18%. The Company is recovering its IGV receivable with IGV payables associated with oil sales under the normal IGV recovery process. Activity related to the Company’s value-added tax receivable for the nine months ended September 30, 2014 and the year ended December31, 2013 is as follows: September 30, December 31, (in thousands) Value-added tax receivable as of the beginning of the period $ 12,262 $ 21,784 IGV accrued related to expenditures during period 9,916 12,722 IGV reduced related to sale of oil during period ) ) Value-added tax receivable as of the end of the period $ 4,366 $ 12,262 Current portion of value-added tax receivable as of the end of the period $ 2,273 $ 10,490 Long-term portion of value-added tax receivable as of the end of the period $ 2,093 $ 1,772 See Note-5, “Prepaid and Other Current Assets and Other Non-Current Assets” for further information on the long-term portion of the value-added tax receivable. 9 Accounts Payable and Accrued Liabilities Below is a summary of accounts payable as of September 30, 2014 and December31, 2013: September 30, December 31, (in thousands) Accounts payable - joint venture $ 4,236 $ - Other accounts payable 2,452 3,127 Accounts payable $ 6,688 $ 3,127 The September 30, 2014 and December 31, 2013 accrued liabilities amounts were $11.8 million and $11.2 million, respectively. Note 4 — Inventory Inventories consist of crude oil, tubular goods, accessories and spare parts for production equipment, stated at the lower of average cost or market. The Company maintains crude oil inventories in storage vessels until the inventory quantities are at a sufficient level to make a delivery to the refinery in Talara. Crude oil inventory is stated at the lower of average cost or market value. Cost is determined on a weighted average basis based on production costs. Below is a summary of inventory as of September 30, 2014 and December31, 2013: September 30, December 31, (in thousands) Tubular goods, accessories and spare parts $ 9,976 $ 15,534 Crude oil 3,195 1,834 Inventory $ 13,171 $ 17,368 September 30, December 31, Crude oil (barrels) 51,715 24,866 Crude oil (cost per barrel) $ 61.78 $ 73.77 Note 5 — Prepaid and Other Current Assets and Other Non-Current Assets Below is a summary of prepaid and other current assets as of September 30, 2014 and December31, 2013: September 30, December 31, (in thousands) Prepaid expenses and other $ 3,332 $ 4,327 Prepaid insurance 1,750 1,092 Prepaid and other current assets $ 5,082 $ 5,419 Prepaid expenses and other are related to prepayments for drilling services, equipment rental and material procurement and deposits that are rent deposits in connection with the Company’s offices in Houston and Peru. Prepaid insurance consists of premiums related to the Company’s operations as well as general liability and directors’ and officers’ insurance policies. 10 Below is a summary of other non-current assets as of September 30, 2014 and December31, 2013: September 30, December 31, (in thousands) Debt issue costs, net $ 3,987 $ 3,293 Value-added tax receivable 2,093 1,772 Other non-current assets $ 6,080 $ 5,065 Debt issue costs, net, consist of direct transaction costs incurred by the Company in connection with its debt raising efforts, less the amortization of the debt issuance costs to date. In September 2013, the Company prepaid the remaining principal balance on the $40.0 million secured debt facility (which had been repaid by scheduled principal repayments to $36.0 million). In May 2013, the Company prepaid the remaining principal balance on the $75.0 million secured debt facility and amended and restated the $40.0 million secured debt facility (which had been repaid by scheduled principal repayments to $25.5 million) by increasing the facility size and borrowing an additional $14.5 million. The debt issue costs associated with those agreements were modified in accordance with ASC Topic 470 as follows: In May 2013, the Company prepaid the remaining principal balance on the $75.0 million secured debt facility and, accordingly, expensed the remaining $1.4 million of unamortized debt issue costs as part of the “Loss on extinguishment of debt.” In May 2013, the Company amended and restated the $40.0 million secured debt facility (which had been repaid by scheduled principal repayments to $25.5 million) associated with the increase in the facility size and borrowing of an additional $14.5 million, the Company added $1.8 million of debt issue costs incurred to the remaining unamortized debt issue costs of $0.6 million. The amendment and restatement was not considered a substantial modification of debt. The $2.4 million of debt issue costs was to be amortized to expense over the remaining term of the $40.0 million secured debt facility, ending in January 2015, using the effective interest method. In September 2013, the Company prepaid the remaining principal balance on the $40.0 million secured debt facility and, accordingly, expensed the remaining $1.7 million of unamortized debt issue costs as part of the “Loss on extinguishment of debt.” The Company incurred $4.8 million of original debt issue costs in the first quarter of 2010 associated with the issuance of an aggregate principal amount of $170.9 million of convertible notes due 2015 (the “2015 Convertible Notes”).The debt issue costs are being amortized over the life of the 2015 Convertible Notes, using the effective interest method. As a result of the repurchase of $85.0 million aggregate principal amount of 2015 Convertible Notes during the third quarter of 2013, approximately $12.2 million of the repayment was considered a retirement of debt and approximately $0.1 million of unamortized debt issue costs were expensed. The remaining $72.8 million of the repayment was considered an exchange of debt and not deemed a substantial modification of debt. The remaining unamortized debt issue costs are being amortized over the remaining life of the 2015 Convertible Notes, using the effective interest method. In April 2014, $26.0 million of the aggregate principal amount of the 2015 Convertible Notes was exchanged for an additional $25.0 million aggregate principal amount of 2017 Convertible Notes in a private transaction. The $26.0 million of the exchange was considered a retirement of debt and approximately $0.3 million of unamortized debt issue costs were expensed as part of the “Loss on extinguishment of debt.” The remaining unamortized debt issue costs of $0.6 million are being amortized over the remaining life of the 2015 Convertible Notes, using the effective interest method. The Company incurred $2.3 million of original debt issue costs in the third quarter of 2013 associated with the issuance of an aggregate principal amount of $143.8 million of convertible notes due 2017 (the “2017 Convertible Notes”). In the second quarter of 2014, the Company incurred $0.3 million of debt issue costs associated with the issuance in the exchange of the aggregate principal amount of $25.0 million of 2017 Convertible Notes. The debt issue costs are being amortized over the life of the 2017 Convertible Notes, using the effective interest method. 11 The following table shows the amount of debt issue costs amortized into interest expense for the three and nine months ended September 30, 2014 and 2013: Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Amortization of debt issue costs $ 336 $ 577 $ 1,054 $ 1,995 $ 336 $ 577 $ 1,054 $ 1,995 For further information regarding the Company’s debt, see Note-10, “Debt Obligations.” At September 30, 2014 and December 31, 2013, the Company classified $2.1 million and $1.8 million, respectively, of its value-added tax receivable balance as a long-term asset as it believed it would take longer than one year to receive the benefit of this portion of the value-added tax receivable. For further information, see Note-3, “Receivables, Accounts Payable and Accrued Liabilities.” Note 6 — Property, Equipment and Construction in Progress Below is a summary of property, equipment and construction in progress as of September 30 , 2014 and December31, 2013: September 30, December 31, (in thousands) Construction in progress: Power plant and related equipment $ $ 82,928 Platforms and wells 30,447 12,505 Pipelines and processing facilities 882 846 Other 597 556 Producing properties (successful efforts method of accounting) 142,713 140,937 Producing equipment 40,209 40,209 Barge and related equipment 52,703 53,969 Office equipment, leasehold improvements and vehicles 9,141 9,122 Accumulated depletion, depreciation and amortization ) ) Property, equipment and construction in progress, net $ $ 217,753 The Company follows the “successful efforts” method of accounting for its costs of acquisition, exploration and development of oil and gas properties. Under this method, oil and gas lease acquisition costs and intangible drilling costs associated with exploration efforts that result in the discovery of proved reserves and costs associated with development drilling, whether or not successful, are capitalized when incurred. Capitalized costs of producing crude oil and natural gas properties, along with support equipment and facilities, are amortized to expense by the unit-of-production method based on proved developed crude oil reserves on a field-by-field basis. Certain costs of exploratory wells are capitalized pending determinations that proved reserves have been found. Exploratory well costs continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and the Company is making sufficient progress assessing the reserves and the economic and operating viability of the project. If the determination is dependent upon the results of planned additional wells and required capital expenditures to produce the reserves found, the drilling costs will be capitalized as long as sufficient reserves have been found to justify completion of the exploratory well and the additional wells are underway or planned. All costs related to unsuccessful exploratory wells are expensed when such wells are determined to be non-productive. Suspended Exploratory Well Costs Exploratory well costs capitalized greater than one year after completion of drilling were $6.6 million as of September 30, 2014, and December 31, 2013. The exploratory well costs relate to the CX11-16X gas well that was drilled in 2007, which tested sufficient quantities of gas and is currently shut-in until such time as a market is established for selling the gas. The Company plans to use the gas from the CX11-16X well for its gas-to-power project. See Note-19, “Commitments and Contingencies” for further information on the gas-to-power project. 12 Capital Expenditures During the nine months ended September 30, 2014, the Company incurred net capital expenditures of approximately $26.4 million associated with its development initiatives for the exploration and production of oil and natural gas reserves and the complementary development of gas-fired power generation of electricity for sale in Peru. The capital expenditures added were approximately $17.5 million related to the exploration of Block XXIII, which included capitalized interest of $1.6 million, approximately $7.7 million of costs related to the power plant, which consisted of capitalized interest of $7.1 million, and other capital expenditures incurred of approximately $1.2 million, which included capitalized interest of $0.6 million. The transfer of a 49% participating interest in Block Z-1 to Pacific Rubiales was effective on December 14, 2012. Pursuant to the Carry Agreement, Pacific Rubiales provided funding for 100% of capital expenditures for Block Z-1 of $112.9 million for the nine months ended September 30, 2014. These gross capital expenditures include approximately $46.5 million related to the CX-15 development drilling program, approximately $44.5 million related to the development drilling program in Albacora and expenditures related to the Piedra Redonda platform of approximately $4.9 million, the Delfin platform of approximately $4.6 million and the CX-15 platform of approximately $2.0 million. Asset Impairments In connection with the Company’s periodic evaluation of assets for recoverability, the Company revised its view of the Power plant and related equipment, due to recent developments that may change the extent or manner in which the asset may be used. Using a probability weighted average income approach of different courses of action available to the Company, the Company compared the undiscounted cash flows to the carrying value of the assets. The fair value of the assets was determined using a discounted cash flow models using the same methodology. As a result, the assets are considered to be impaired, and the Company measured the impairment loss as the difference between the carrying amount and the fair value of the assets. The Company recorded an impairment loss related to Power plant and related equipment in the third quarter of 2014 of $41.0 million. See Note-13, “Fair Value Measurements and Disclosures” for further information. The following table shows the amount of interest expense capitalized to construction in progress for the three and nine months ended September 30, 2014 and 2013: Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Interest expense capitalized $ 3,300 $ 2,237 $ 9,250 $ 7,228 Note 7 — Asset Retirement Obligation An obligation was recorded for the future plug and abandonment of the oil wells in the Corvina and Albacora fields in Block Z-1, and the Pampa la Gallina well in Block XIX in accordance with the provisions of ASC Topic 410, “Asset Retirement and Environmental Obligations.” ASC 410-20 requires that an asset retirement obligation (“ARO”) associated with the retirement of a tangible, long-lived asset be recognized as a liability in the period in which it is incurred and becomes determinable. Under this method, when liabilities for dismantlement and abandonment costs, excluding salvage values, are initially recorded, the carrying amount of the related oil and natural gas properties is increased. The fair value of the ARO asset and liability is measured using expected future cash outflows discounted at the Company’s credit-adjusted risk-free interest rate. Accretion of the liability is recognized each period using the interest method of allocation, and the capitalized cost is depleted using the units of production method. Should either the estimated life or the estimated abandonment costs of a property change materially upon the Company’s periodic review, a new calculation is performed using the same methodology of taking the abandonment cost and inflating it forward to its abandonment date and then discounting it back to the present using the Company’s credit-adjusted-risk-free rate. The carrying value of the ARO is adjusted to the newly calculated value, with a corresponding offsetting adjustment to the asset retirement cost. Any negative adjustment in excess of asset retirement cost is reclassified to depreciation, depletion, and amortization expense. 13 Activity related to the Company’s ARO for the nine months ended September 30, 2014 and the year ended December31, 2013 is as follows: September 30, December 31, (in thousands) ARO as of the beginning of the period $ 1,564 $ 2,708 Liabilities incurred during period 1,259 204 Accretion expense 97 238 Revisions in estimates during period - ) ARO as of the end of the period $ 2,920 $ 1,564 The 2013 revisions in estimates are due to the change in estimates of future costs and the shift in timing of cash flows associated with expected payment of the ARO liability. As a revision to estimated costs in 2013, the present value of the liabilities was adjusted and, as a result, the Company adjusted both the liability and capitalized asset. Any negative adjustment in excess of asset retirement cost is reclassified to depreciation, depletion, and amortization expense. Note 8 — Investment in Ecuador Property The Company has a 10% non-operating net profits interest in the Santa Elena Property an oil and gas property in Ecuador. The Company accounts for this investment under the cost method and records its share of cash received as other income. Since the Company’s investment represents ownership of an oil and gas property, which is a depleting asset, the Company is amortizing the cost of the investment on a straight-line basis over the remaining term of the agreement, which expires in December 2029. Below is a summary reflecting the Company’s income (loss) from the investment in the Ecuador property for the three and nine months ended September 30, 2014 and 2013, respectively, and the investment in the Ecuador property at September 30, 2014 and December 31, 2013, respectively. Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Distributions received from investment in Ecuador property $ 250 $ - $ 250 $ 250 Amortization of investment in Ecuador property (8 ) (8 ) ) ) Income (loss) from investment in Ecuador property, net $ 242 $ (8 ) $ 225 $ 161 September 30, December 31, (in thousands) Investment in Ecuador property, net $ 509 $ 534 In 2013, in order to extend the term of the contract from 2016 to 2029, the Consortium, which includes the Company and three other partners, agreed to additional work commitments to increase production in the Santa Elena field. The Company’s total share of this commitment over the remaining life of the contract is $5.0 million (the Company’s 10% non-operating net profits interest) which amount is due for the remainder of 2014 through 2028. This commitment is expected to be funded by cash on hand, cash generated from new production, or loans of the Consortium. If the Consortium does not have sufficient cash on hand, the Company may elect to make a cash contribution to the Consortium for its 10% share of the commitment. If the Company elects not to make its 10% share contribution of the commitment, it would lose its rights in the Consortium and the contract for the Santa Elena field. 14 Note 9 — Restricted Cash and Performance Bonds Below is a summary of restricted cash as of September 30, 2014 and December31, 2013: September 30, December 31, (in thousands) Performance bonds totaling $5.7 million for properties in Peru $ 3,459 $ 3,459 Performance obligations and commitments for the gas-to-power site 650 650 Secured letters of credit - 250 $40.0 million secured debt facility - 1,000 Unsecured performance bond totaling $0.1 million for office lease agreement - - Restricted cash $ 4,109 $ 5,359 Current portion of restricted cash as of the end of the period $ - $ 1,250 Long-term portion of restricted cash as of the end of the period $ 4,109 $ 4,109 The $75.0 million secured debt facility entered into by the Company in July 2011 required the Company to establish a $2.5 million debt service reserve account during the first 15 months the debt facility was outstanding. After the first 15-month period, the Company was required to keep a balance in the debt service reserve account equal to the aggregate amount of principal and interest due on the next quarterly repayment date. The requirement was subsequently amended subject to the closing of the sale of a 49% participating interest in Block Z-1 to require the funding of the debt service reserve account related to the $75.0 million secured debt facility in the amount of outstanding principal. The remaining principal balance related to the $75.0 million secured debt facility was repaid in May 2013 utilizing the funds in the debt service reserve account related to this debt facility, bringing both the current and non-current balances to zero at September 30, 2014 and December 31, 2013. The $40.0 million secured debt facility entered into by the Company in January 2011 required the Company to establish a $2.0 million debt service reserve account during the first 18-month period and, thereafter, to maintain a balance in the debt service reserve account equal to the aggregate amount of principal and interest payment on the $40.0 million secured debt facility due on the succeeding principal repayment date. The requirement was amended subject to the closing of the sale of a 49% participating interest in Block Z-1 to increase the funding of the debt service reserve account related to the $40.0 million secured debt facility to the amount of outstanding principal. The requirement was subsequently changed when the Company amended and restated the $40.0 million secured debt facility in May 2013 for the Company to maintain a balance in the debt service reserve account equal to the aggregate amount of principal and interest payment on the $40.0 million secured debt facility due on the succeeding principal repayment date. The remaining principal balance related to the $40.0 million secured debt facility was repaid in September 2013 utilizing $3.8 million of funds from the debt service reserve account related to this debt facility. As a result of the repayment of the remaining principal balance in September 2013 of the $40.0 million secured debt facility, it was agreed that the restricted cash balance would remain at $1.0 million relating to the Performance Based Arranger Fee for the $75.0 million secured debt facility through July 2014. In July 2014 the $1.0 million was released to the Company and the debt service reserve account was terminated. Therefore, the restricted cash balance related to the current and non-current portion of the $40.0 million secured debt financing were both zero at September 30, 2014. The restricted cash related to the current and non-current portion of the $40.0 million secured debt financing was $1.0 million and zero, respectively, at December 31, 2013. All of the performance and insurance bonds are issued by Peruvian banks and their terms are governed by the corresponding license contracts, customs laws, legal requirements or rental practices. 15 Note 10 — Debt Obligations At September 30, 2014 and December31, 2013, debt consisted of the following: September 30, December 31, (in thousands) Convertible Notes, 8.5%, due October 2017, net of discount of ($14.9) million at September 30, 2014 and ($18.3) million at December 31, 2013 $ 153,780 $ 125,416 Convertible Notes, 6.5%, due March 2015, net of discount of ($1.1) million at September 30, 2014 and ($4.4) million at December 31, 2013 58,849 81,523 212,629 206,939 Less: Current maturity of long-term debt 58,849 - Long-term debt, net $ 153,780 $ 206,939 Convertible Notes due 2017 During the third quarter of 2013, the Company closed on an offering for an aggregate principal amount of $143.8 million of convertible notes due 2017, which includes the exercise of the underwriter’s option to purchase an additional $18.8 million of the 2017 Convertible Notes in addition to the original offering of $125.0 million. The 2017 Convertible Notes are the Company’s general senior unsecured obligations and rank equally in right of payment with all of the Company’s other existing and future senior unsecured indebtedness and rank senior in the right of payment to all of our existing and future subordinated debt. The 2017 Convertible Notes are effectively subordinate to any secured indebtedness the Company may have to the extent of the value of the assets collateralizing such indebtedness. The 2017 Convertible Notes are not guaranteed by the Company’s subsidiaries. In April 2014, $26.0 million of the aggregate principal amount of the 2015 Convertible Notes were exchanged for an additional $25.0 million aggregate principal amount of 2017 Convertible Notes in a private transaction. As a result, the Company has $168.7 million principal amount of 2017 Convertible Notes outstanding at September 30, 2014. The interest rate on the 2017 Convertible Notes is 8.50% per year with interest payments due on April1 st and October1 st of each year. The 2017 Convertible Notes mature with repayment of the $168.7 million principal amount (assuming no conversion) on October1, 2017 (the “2017 Maturity Date”). The conversion rate is 249.5866 shares per $1,000 principal amount (equal to an initial conversion price of approximately $4.0066 per share of common stock). Upon conversion, if conversion is elected by the noteholders, the Company must deliver, at its option, either (1)a number of shares of its common stock determined as set forth in the Indenture dated September 24, 2013 (the “2013 Indenture”), (2)cash, or (3)a combination of cash and shares of its common stock. Holders may convert their 2017 Convertible Notes at their option at any time prior to the close of business on the second business day immediately preceding the 2017 Maturity Date under any of the following circumstances: (1)during any fiscal quarter (and only during such fiscal quarter) commencing after October1, 2013, if the last reported sale price of the Company’s common stock is greater than or equal to 130% of the conversion price of the 2017 Convertible Notes for at least 20 trading days in the period of 30 consecutive trading days ending on the last trading day of the preceding fiscal quarter; (2)prior to July1, 2017, during the five business-day period after any ten consecutive trading-day period in which the trading price of $1,000 principal amount of the 2017 Convertible Notes for each trading day in the measurement period was less than 97% of the product of the last reported sale price of the Company’s common stock and the conversion rate on such trading day; or (3)upon the occurrence of one of a specified number of corporate transactions. Holders may also convert the 2017 Convertible Notes at their option at any time beginning on July1, 2017, and ending at the close of business on the second business day immediately preceding the 2017 Maturity Date or may hold the 2017 Convertible Notes to maturity and be paid their outstanding principal in cash. The Company may not redeem the 2017 Convertible Notes prior to the 2017 Maturity Date. 16 If the Company experiences any one of certain specified types of corporate transactions, holders may require the Company to purchase all or a portion of their 2017 Convertible Notes. Any repurchase of the 2017 Convertible Notes pursuant to these provisions will be for cash at a price equal to 100% of the principal amount of the notes to be purchased plus any accrued and unpaid interest to, but excluding, the purchase date. The 2013 Indenture for the 2017 Convertible Notes contains customary terms and covenants and events of default, the occurrence and continuation of which could result in the acceleration of amounts due under the 2017 Convertible Notes. Net proceeds from the sale of the 2017 Convertible Notes, after deducting the discounts and commissions and any offering expenses payable by the Company, were approximately $124.5 million. The 2017 Convertible Notes were issued with a 10% discount or $14.4 million. The underwriter received commissions of approximately $4.3 million in connection with the sale and the Company incurred $0.6 million of direct expenses in connection with the offering. The Company used the net proceeds for general corporate purposes, including funding its exploration and production efforts, other projects and to reduce or refinance its outstanding debt. The Company accounts for the 2017 Convertible Notes in accordance with ASC Topic 470, “Debt”, as it pertains to accounting for convertible debt instruments that maybe settled in cash upon conversion (including partial cash settlement). Under the accounting guidance, convertible debt instruments that may be settled entirely or partially in cash upon conversion are required to be separated into liability and equity components, with the liability component amount determined in a manner that reflects the issuer’s non-convertible debt borrowing rate. The value assigned to the liability component is determined by measuring the fair value of a similar liability that does not have an equity conversion feature. The value assigned to the equity component is determined by deducting the fair value of the liability component from the initial proceeds. The excess of the principal amount of the liability component over its carrying amount (the non-cash discount) is amortized to interest cost using the effective interest method over the term of the 2017 Convertible Notes. In addition, transaction costs incurred that directly relate to the issuance of convertible debt instruments must be allocated to the liability and equity components in proportion to the allocation of proceeds and accounted for as debt issuance costs and equity issuance costs, respectively. The Company estimated its non-convertible borrowing rate at the date of issuance of the 2017 Convertible Notes to be 12.9%. The 12.9% non-convertible borrowing rate represented the borrowing rate of similar companies with the same credit quality as the Company and was obtained through a quote from the underwriter. Using the income method and discounting the principal and interest payments of the 2017 Convertible Notes using the 12.9% non-convertible borrowing rate, the Company estimated the fair value of the $143.8 million 2017 Convertible Notes to be approximately $124.5 million, with the discount being approximately $19.3 million. The discount of $19.3 million includes the 10% discount of $14.4 million and the value of the equity component of $4.9 million. The discount is being amortized as non-cash interest expense over the life of the 2017 Convertible Notes using the effective interest method. In addition, the Company allocated approximately $2.3 million of the $4.9 million of fees and commissions as debt issue costs that are being amortized as non-cash interest expense over the life of the notes using the effective interest method. Approximately $0.1 million of fees and commissions were treated as transaction costs associated with the equity component and the remaining $2.5 million was expensed to other expense under the caption “Other income (expense)” in the third quarter of 2013. As a result of the exchange during the second quarter of 2014, the Company estimated its non-convertible borrowing rate at the date of issuance of the $25.0 million 2017 Convertible Notes to be 7.89%. The 7.89% non-convertible borrowing rate represented the borrowing rate of similar companies with the same credit quality as the Company and was obtained through a quote from a financial advisor. Using the income method and discounting the principal and interest payments of the 2017 Convertible Notes with the 7.89% non-convertible borrowing rate, the Company estimated the fair value of the $25.0 million 2017 Convertible Notes to be approximately $25.4 million, with the premium being approximately $0.4 million. The value of the equity component was estimated at $0.5 million. The premium is being amortized as non-cash interest expense over the life of the 2017 Convertible Notes using the effective interest method. In addition, approximately $0.3 million of fees were considered debt issue costs that are being amortized as a non-cash interest expense over the life of the notes using the effective interest method. The Company recognized a loss on this transaction of approximately $0.9 million and this loss was included in the “Loss on extinguishment of debt” in the consolidated statement of operations in the second quarter of 2014. For further information on debt issue costs see Note-5, “Prepaid and Other Current Assets and Other Non-Current Assets.” 17 The following table shows the estimated remaining cash payments as of September 30, 2014, including interest payments related to the 2017 Convertible Notes, assuming no conversion (in thousands): Year $ - 14,340 14,340 183,051 Total estimated remaining cash payments related to the 2017 Convertible Notes $ 211,731 The Company evaluated the 2013 Indenture for the 2017 Convertible Notes for potential embedded derivatives, noting that the conversion feature and make-whole provisions did not meet the embedded derivative criteria as set forth in ASC Topic 815, “Derivatives and Hedging”. Therefore, no additional amounts have been recorded for those items. As of September 30, 2014, the net amount of $153.8 million includes the $168.7 million of principal reduced by $14.9 million of the remaining unamortized discount. The remaining unamortized discount of $14.9 million will be amortized into interest expense, using the effective interest method, over the remaining life of the 2017 Convertible Notes, which mature in October2017. At September 30, 2014, using the conversion rate of 249.5866 shares per $1,000 principal amount of the 2017 Convertible Notes, if the $168.7 million of principal were converted into shares of common stock, the notes would convert into approximately 42.1 million shares of common stock. As of September 30, 2014, there is no excess if-converted value to the holders of the 2017 Convertible Notes as the price of the Company’s common stock at September 30, 2014, $1.91 per share, is less than the conversion price. The annual effective interest rate on the 2017 Convertible Notes, including the amortization of debt issue costs, is approximately 12.5%. The following table shows the amount of interest expense related to the 2017 Convertible Notes, disregarding capitalized interest considerations, for the three and nine months ended September 30, 2014 and 2013, respectively: Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Interest expense related to the contractual interest coupon $ 3,585 $ 204 $ 10,170 $ 204 Amortization of debt discount expense 994 - 2,947 - Amortization of debt issue costs 159 - 451 - Interest expense related to the 2017 Convertible Notes $ 4,738 $ 204 $ 13,568 $ 204 Convertible Notes due 2015 During the first quarter of 2010, the Company closed on a private offering for an aggregate principal amount of $170.9 million of convertible notes due 2015. The 2015 Convertible Notes are the Company’s general senior unsecured obligations and rank equally in right of payment with all of the Company’s other existing and future senior unsecured indebtedness. The 2015 Convertible Notes are subordinate to all of the Company’s secured indebtedness to the extent of the value of the assets collateralizing such indebtedness. The 2015 Convertible Notes are not guaranteed by the Company’s subsidiaries. In September 2013, the Company repurchased $85.0 million of the aggregate principal amount of the $170.9 million 2015 Convertible Notes, leaving a principal balance of $85.9 million. In April 2014, $26.0 million of the aggregate principal amount of the 2015 Convertible Notes were exchanged for an additional $25.0 million aggregate principal amount of 2017 Convertible Notes in a private transaction. As a result, the Company has $59.9 million principal amount of 2015 Convertible Notes outstanding at September 30, 2014. The interest rate on the 2015 Convertible Notes is 6.50% per year with interest payments due on March1 st and September1 st of each year. The 2015 Convertible Notes mature with repayment of the remaining principal balance of $59.9 million (assuming no conversion) on March1, 2015 (the “2015 Maturity Date”). The initial conversion rate of 148.3856 shares per $1,000 principal amount (equal to an initial conversion price of approximately $6.74 per share of common stock) was adjusted on February 3, 2011 in accordance with the terms of the Indenture dated February 8, 2010 (the “2010 Indenture”). As a result, the conversion rate and conversion price changed to 169.0082 shares per $1,000 principal amount and $5.9169 per share of common stock, respectively. Upon conversion, if conversion is elected by the noteholders, the Company must deliver, at its option, either (1)a number of shares of its common stock determined as set forth in the 2010 Indenture, (2)cash, or (3)a combination of cash and shares of its common stock. 18 Holders may convert their 2015 Convertible Notes at their option at any time prior to the close of business on the second business day immediately preceding the 2015 Maturity Date under any of the following circumstances: (1)during any fiscal quarter (and only during such fiscal quarter) commencing after March31, 2010, if the last reported sale price of the Company’s common stock is greater than or equal to 130% of the conversion price of the 2015 Convertible Notes for at least 20 trading days in the period of 30 consecutive trading days ending on the last trading day of the preceding fiscal quarter; (2)prior to January1, 2015, during the five business-day period after any ten consecutive trading-day period in which the trading price of $1,000 principal amount of the 2015 Convertible Notes for each trading day in the measurement period was less than 97% of the product of the last reported sale price of the Company’s common stock and the conversion rate on such trading day; (3)if the 2015 Convertible Notes have been called for redemption; or (4)upon the occurrence of one of a specified number of corporate transactions. Holders may also convert the 2015 Convertible Notes at their option at any time beginning on February1, 2015, and ending at the close of business on the second business day immediately preceding the 2015 Maturity Date or may hold the 2015 Convertible Notes to maturity and be paid their outstanding principal in cash. As of February3, 2013, the Company may redeem for cash all or a portion of the 2015 Convertible Notes at a redemption price of 100% of the principal amount of the notes to be redeemed plus any accrued and unpaid interest to, but not including, the redemption date, plus a “make-whole” payment if: (1)for at least 20 trading days in any consecutive 30 trading days ending within 5 trading days immediately before the date the Company mails the redemption notice, the “last reported sale price” of its common stock exceeded 175% of the conversion price in effect on that trading day, and (2)there is no continuing default with respect to the notes that has not been cured or waived on or before the redemption date. If the Company experiences any one of certain specified types of corporate transactions, holders may require the Company to purchase all or a portion of their 2015 Convertible Notes. Any repurchase of the 2015 Convertible Notes pursuant to these provisions will be for cash at a price equal to 100% of the principal amount of the notes to be purchased plus any accrued and unpaid interest to, but excluding, the purchase date. The 2010 Indenture for the 2015 Convertible Notes contains customary terms and covenants and events of default, the occurrence and continuation of which could result in the acceleration of amounts due under the 2015 Convertible Notes. Net proceeds from the sale of the $170.9 million of 2015 Convertible Notes, after deducting the discounts and commissions and any offering expenses payable by the Company, were approximately $164.9 million. The initial purchaser received commissions of approximately $5.5 million in connection with the sale and the Company incurred approximately $0.6 million of direct expenses in connection with the offering. The Company used the net proceeds for general corporate purposes, including capital expenditures and working capital, reduction or refinancing of debt, and other corporate obligations. The Company accounts for the 2015 Convertible Notes in accordance with ASC Topic 470, “Debt,” as it pertains to accounting for convertible debt instruments that maybe settled in cash upon conversion (including partial cash settlement). Under the accounting guidance, convertible debt instruments that may be settled entirely or partially in cash upon conversion are required to be separated into liability and equity components, with the liability component amount determined in a manner that reflects the issuer’s non-convertible debt borrowing rate. The value assigned to the liability component is determined by measuring the fair value of a similar liability that does not have an equity conversion feature. The value assigned to the equity component is determined by deducting the fair value of the liability component from the initial proceeds. The excess of the principal amount of the liability component over its carrying amount (the non-cash discount) is amortized to interest cost using the effective interest method over the term of the 2015 Convertible Notes. In addition, transaction costs incurred that directly relate to the issuance of convertible debt instruments must be allocated to the liability and equity components in proportion to the allocation of proceeds and accounted for as debt issuance costs and equity issuance costs, respectively. The Company estimated its non-convertible borrowing rate at the date of issuance of the 2015 Convertible Notes to be 12%. The 12% non-convertible borrowing rate represented the borrowing rate of similar companies with the same credit quality as the Company and was obtained through a quote from the initial purchaser. Using the income method and discounting the principal and interest payments of the 2015 Convertible Notes using the 12% non-convertible borrowing rate, the Company estimated the fair value of the $170.9 million 2015 Convertible Notes to be approximately $136.3 million with the discount being approximately $34.6 million. The discount is being amortized as non-cash interest expense over the life of the notes using the effective interest method. In addition, the Company allocated approximately $4.8 million of the $6.1 million of fees and commissions as debt issue costs that are being amortized as non-cash interest expense over the life of the 2015 Convertible Notes using the effective interest method. The remaining $1.3 million of fees and commissions were treated as transaction costs associated with the equity component. The net amount of the equity component was $33.3 million, which included the initial discount of $34.6 million reduced by $1.3 million of direct transaction costs. 19 In September 2013, the Company repurchased $85.0 million of aggregate principal amount of the 2015 Convertible Notes. As a result of the $85.0 million repurchase during the third quarter of 2013, approximately $12.2 million of the repayment was considered a retirement of debt and the remaining $72.8 million of the repayment was considered an exchange of debt and not deemed a substantial modification of debt. The $85.0 million of 2015 Convertible Notes were repurchased with an approximate discount of 10%. The Company recognized a gain on the retirement of the debt of approximately $0.2 million and this gain was included in the “Loss on extinguishment of debt” in the consolidated statement of operations in the third quarter of 2013. For further information on debt issue costs see Note-5, “Prepaid and Other Current Assets and Other Non-Current Assets.” As a result of the exchange during the second quarter of 2014, the $26.0 million of aggregate principal amount of 2015 Convertible Notes exchanged was considered a retirement of debt and deemed a substantial modification of debt. The $26.0 million of 2015 Convertible Notes were exchanged with an approximate discount of 4%. The Company recognized a loss on the retirement of the debt of approximately $0.3 million and this loss was included in the “Loss on extinguishment of debt” in the consolidated statement of operations in the second quarter of 2014. For further information on debt issue costs see Note-5, “Prepaid and Other Current Assets and Other Non-Current Assets.” The following table shows the estimated remaining cash payments as of September 30, 2014, including interest payments related to the 2015 Convertible Notes, assuming no conversion (in thousands): Year $ - 61,837 Total estimated remaining cash payments related to the 2015 Convertible Notes $ 61,837 The Company evaluated the 2010 Indenture for the 2015 Convertible Notes for potential embedded derivatives, noting that the conversion feature and make-whole provisions did not meet the embedded derivative criteria as set forth in ASC Topic 815, “Derivatives and Hedging.” Therefore, no additional amounts have been recorded for those items. As of September 30, 2014, the net amount of $58.8 million of 2015 Convertible Notes outstanding includes the $59.9 million of principal reduced by $1.1 million of the remaining unamortized discount. The remaining unamortized discount of $1.1 million will be amortized into interest expense, using the effective interest method, over the remaining life of the 2015 Convertible Notes, which mature in March2015. At September 30, 2014, using the conversion rate of 169.0082 shares per $1,000 principal amount of the 2015 Convertible Notes, if the $59.9 million of principal were converted into shares of common stock, the notes would convert into approximately 10.1 million shares of common stock. As of September 30 2014, there is no excess if-converted value to the holders of the 2015 Convertible Notes as the price of the Company’s common stock at September 30, 2014, $1.91 per share, is less than the conversion price. For the three and nine months ended September 30, 2014, the annual effective interest rate on the 2015 Convertible Notes, including the amortization of debt issue costs, was approximately 12.0%. 20 The following table shows the amount of interest expense related to the 2015 Convertible Notes, disregarding capitalized interest considerations, for the three and nine months ended September 30, 2014 and 2013: Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Interest expense related to the contractual interest coupon $ 973 $ 2,671 $ 3,412 $ 8,226 Amortization of debt discount expense 680 1,529 2,272 5,182 Amortization of debt issue costs 177 245 603 740 Interest expense related to the 2015 Convertible Notes $ 1,830 $ 4,445 $ 6,287 $ 14,148 .0 Million Secured Debt Facility On July 6, 2011, the Company and its subsidiaries entered into a credit agreement with Credit Suisse and other parties (collectively the “lenders”), whereby the lenders agreed to provide a $75.0 million secured debt facility in two loan tranches to the Company’s subsidiary, BPZ E&P. The full amount available under the $75.0 million secured debt facility was drawn down by the Company on July 7, 2011. In April 2012, the Company and the lenders amended the terms of the $75.0 million secured debt facility and in May 2012, the Company prepaid $40.0 million of the principal balance of the $75.0 million secured debt facility. In May 2013, the Company prepaid the remaining principal balance of the $75.0 million secured debt facility. Proceeds from the $75.0 million secured debt facility were utilized to pay certain fees and expenses under the $75.0 million secured debt facility, to fund a debt service reserve account under the $75.0 million secured debt facility, to reimburse certain affiliates of BPZ E&P for up to $14.0 million of capital and exploratory expenditures incurred by them in connection with the development of Block Z-1 and up to $6.0 million of capital and exploratory expenditures incurred by them in connection with the development in Block XIX in northwest Peru, and to finance BPZ E&P’s capital and exploratory expenditures in connection with the development of Block Z-1. As a result of the prepayment of the remaining principal balance during the second quarter of 2013, the Company incurred $2.4 million of fees and a prepayment premium. The $2.4 million in fees and prepayment premium were recognized as a “Loss on extinguishment of debt” in the Consolidated Statement of Operations in the second quarter of 2013. Approximately $1.4 million representing the remaining unamortized debt issue costs on the loan was expensed as a “Loss on extinguishment of debt” in the Consolidated Statement of Operations when the Company prepaid the remaining principal in the second quarter of 2013. As a result of the prepayment and amendment during the second quarter of 2012, the Company incurred $5.8 million of fees and prepayment premium and $1.1 million of debt issue costs. The $5.8 million in fees and prepayment premium were recognized as a “Loss on extinguishment of debt” in the Consolidated Statement of Operations, of which 25% was paid at the time of the amendment and prepayment and 25% was paid at the time of each of the next three quarterly interest payment dates ending in January 2013. The $75.0 million secured debt facility, as amended, provided for an ongoing fee through July 2014 payable by BPZ E&P to the lenders, of the Performance Based Arranger Fee whose amount is determined by the change in the price of Brent crude oil at inception of the loans and the price at each principal repayment date in accordance with the original loan principal repayment dates, subject to a 12% ceiling of the original principal amount borrowed. For further information on the Performance Based Arranger Fee, see Note-11, “Derivative Financial Instruments” and Note
